Citation Nr: 1214182	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 17, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to September 4, 2009.

3.  Entitlement to a total disability rating based on individual unemployability for the period prior to June 29, 2010.

4.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing that was held at the RO.

The RO received the Veteran's claim of entitlement to a total disability rating based on individual unemployability on July 27, 2010.  The claim for entitlement to a total disability rating based on individual unemployability is essentially a component of the claim for a higher rating for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As decided below, the Board is granting a 100 percent disability rating for PTSD effective June 29, 2010.  A claim of entitlement to a total disability rating based on individual unemployability is a claim for increased compensation, and the effective date rules for increased compensation apply to a claim for a total disability rating based on individual unemployability.  See Hurd v. West, 13 Vet. App. 449 (2000).  Pursuant to Hart v. Mansfield, 21 Vet. App. 205 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, a claim of entitlement to a total disability rating based on individual unemployability for the period from July 27, 2009, to June 28, 2010, remains pending.  As such, the issues are as stated on the title page.

The issues of entitlement to service connection for hepatitis C, arthritis as secondary to service-connected PTSD, kidney disease as secondary to service-connected type II diabetes mellitus, and hypertension as secondary to service-connected PTSD and type II diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues except entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 17, 2011, and in excess of 70 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the PTSD has been manifested by a total occupational and social impairment since June 29, 2010.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 100 percent evaluation for PTSD since June 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing law and regulations
 
In a June 2008 rating decision, the VA granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective September 7, 2007.  The Veteran perfected an appeal of the assignment of an initial 30 percent disability rating.  In an October 2009 rating decision, the VA assigned a 50 percent disability rating effective September 4, 2009.  In a December 2011 rating decision, the VA assigned a 70 percent evaluation effective January 17, 2011.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

 Under the current criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the current criteria, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).

Global assessment of functioning scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes).

Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to PTSD, VA examiners have diagnosed a major depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
 
The June 2008 VA examiner diagnosed PTSD with major depression.  The September 2009 VA examiner diagnosed major depressive disorder secondary to PTSD.  The January 2011 VA examiner noted that the depression was associated with PTSD.  The Board will, in light of the above, attribute all reported psychiatric symptomatology to the Veteran's PTSD.  

A review of a September 2010 statement from the Veteran's treating psychiatrist and the January 2011 VA examination report shows that the evidence is in equipoise as to whether the Veteran's PTSD has been manifested by a total occupational and social impairment since June 29, 2010.  

The Board notes that the Veteran stopped working June 29, 2010, after an episode of heat syncope, as documented in a VA emergency room discharge instructions, and that a May 2010 VA treatment record reflects that he reported that he was planning to retire next month due to his physical disorders.  In a July 2010 statement, the appellant reported that he stopped working after a fainting episode at work the previous month.  While the fainting episode and the claimant's pre-existing plan may have caused him to quit working on June 29, 2010, the question before the Board is not whether he stopped working in no small part due to his physical disorders but instead whether once he stopped working did he have a total occupational and social impairment due to PTSD and major depressive disorder alone. 

Although the Veteran denied suicidal or homicidal ideation as recently as May 2010 (according to a VA treatment record), the Veteran's treating psychiatrist reported in a September 2010 statement that the appellant admitted to homicidal ideation at work due to his PTSD, which was a major factor in his choosing an early retirement.  At the January 2011 VA examination, the claimant reported that he had frequent homicidal ideation on the job, which at times caused him to leave the work site for the rest of the day because he was so enraged.  

While this is a recent acknowledgement of homicidal ideation, this assertion of this symptomatology is supported by prior evidence.  In an April 2010 statement, the appellant's treating social worker at a Vet Center noted that the claimant reported having difficulty controlling his anger at his place of employment and that he had been counseled on various occasions.  The September 2009 VA examiner reported that the Veteran had a high level of irritability, and at that examination the appellant denied ever having had any inability to work due to psychiatric symptoms.  The January 2011 VA examiner determined that it was at least as likely as not that the appellant underreported his symptoms at the September 2009 VA examination (in which that examiner still found a high level of irritability) because the claimant expressed significant embarrassment, feelings of shame, and difficulty admitting the full scope of his symptoms to the September 2009 VA examiner whose respect the Veteran strongly desired due to them being of the same race and approximate age.  The January 2011 VA examiner noted that the claimant was tearful when making this admission, which the examiner found was consistent with the finding in the September 2009 VA examination that the appellant denied his psychiatric symptoms ever interfered with his ability to work.  The examiner apparently found the Veteran credible in part because of his tearfulness.  Moreover, at the June 2008 VA examination, the Veteran admitted to occasional homicidal ideation toward his supervisor who pressed him to work harder and faster.  

The January 2011 VA examiner summarized the Veteran's occupational impairment by stated that if he was experiencing impaired concentration and focus combined with irritability and agitation on the job that significantly impaired his ability to function safely on the job and caused intrusive thoughts about wanting to hurt people on the job, then these symptoms made him feel unsafe and provided a potential safety hazard to others.  The examiner opined that it was as at least as likely as not that the appellant was unable to maintain gainful employment safely.

As for suicidal ideation, the Veteran's treating psychiatrist noted in her September 2010 statement that he had admitted to past suicidal thoughts.  At the January 2011 VA examination, the appellant reported that suicidal ideation was always there, but that he denied any current suicidal intent because of his family.  While the claimant is not in persistent danger of hurting himself, the competent and credible objective evidence shows that had he continued to work, he would have been in persistent danger of hurting others.

With regard to persistent delusions or hallucinations, the January 2011 VA examiner noted that the Veteran experienced paranoia that appeared to reach the level of being delusional, although it was congruent with his PTSD diagnosis and combat exposure.  Thus, the competent and credible objective evidence shows persistent delusions or hallucinations.

The Veteran does not demonstrate a gross impairment in thought processes or communication.  He does not engage in grossly inappropriate behavior and does not have an intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene).  He does not have a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  
 
Furthermore, the Veteran's treating psychiatrist assigned a Global Assessment of Functioning score of 35 in the September 2010 statement.  The January 2011 VA examiner assigned a Global Assessment of Functioning score of 40 based on major impairment in the areas of work, family, and mood.

The Board has weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to whether the Veteran can work due to his PTSD and major depressive disorder.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the evidence is equipoise as to whether the Veteran has had a total occupational and social impairment since June 29, 2010.  Therefore, resolving reasonable doubt in the appellant's favor, a 100 percent evaluation for PTSD since June 29, 2010, is in order.  38 U.S.C.A. §§ 1155, 5107.


ORDER

An increased initial disability evaluation of 100 percent is granted for PTSD effective June 29, 2010, subject to governing regulations concerning the payment of monetary benefits.


REMAND

The Veteran has been receiving individual-therapy treatment at the Philadelphia Vet Center NE on Olney Avenue since September 2007.  In its December 2010 remand, the Board directed the VA to obtain the appellant's treatment records from that facility.  The VA contacted the Veteran in a December 2010 correspondence and asked him to authorize the release of records from that facility.  The VA did not attempt to obtain the records from the Vet Center apparently because the appellant did not authorize the release of them.  To the Board's knowledge, an authorization of release is not necessary to obtain Vet Center records because these records are Federal records.  The VA did not provide an explanation why the authorization of release was necessary.  In addition, if that authorization was necessary and the lack of authorization meant that  further attempts to obtain the records would have been futile, the VA did not document a formal finding to this effect in the claims file, as directed by the Board in its remand.  

A February 2011 deferred rating decision reflects that the AMC was planning to refer the issuance of a statement of the case on the claim of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  A review of the claims file and Virtual VA reveals that neither the AMC nor the RO has issued a statement of the case.  This still needs to be done.

The Veteran filed his claim for service connection for PTSD in September 2007.  The RO obtained up-to-date treatment records from the Philadelphia VA Medical Center, where he has been received treatment by a psychiatrist, in late September 2007.  The RO later obtained records from that facility dated from January 2008 to May 2010.  The September 2010 statement from the Veteran's treating psychiatrist shows that the appellant continues to be treated at the facility.  The VA should attempt to obtain all treatment records from the Philadelphia VA Medical Center from September 2007 to January 2008 and from May 2010 to the present.  The Board notes that although it has assigned a 100 percent disability rating for PTSD effective June 29, 2010, records subsequent to that date may be relevant to the level of severity of the Veteran's PTSD prior to that date.  That reason is why the Board directed the VA to attempt to obtain current treatment records as opposed to merely records that predate June 29, 2010.

As to the entitlement to a total disability rating based on individual unemployability for the period from July 27, 2009, to June 28, 2010, the Veteran has raised several service connection claims.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability for the period from July 27, 2009, to June 28, 2010, must be deferred because the above-mentioned service connection issues are inextricably intertwined and must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to a total disability rating based on individual unemployability for the period from July 27, 2009, to June 28, 2010.  He should also be provided with notice for the service connection claims, to include secondary service connection.

2.  The AMC/RO should make all necessary additional attempt(s) to obtain the Veteran's treatment records from the Philadelphia Vet Center NE on Olney Avenue from September 2007 to the present and all records from the Philadelphia VA Medical Center from September 2007 to January 2008 and from May 2010 to the present.  Appellant's assistance should be requested as needed.  The RO should advise the Vet Center that their records are relevant to the Veteran's claim and may show that he is entitled to additional compensation for his PTSD.  If any of these records are not obtained and it is determined that further attempts to obtain the records would be futile, a formal finding to this effect should be documented in the claims file.  If the Vet Center requires an authorization of release for their records and the Veteran does not provide one, a formal finding to this effect should be documented in the claims file.  The claims file should also document all the attempts that were made to obtain these records.  If they cannot be obtained, the Veteran should be notified of this fact.  If there are no records or they are unavailable for some reason, the Vet Center should provide certification to that effect.

3.  The AMC/RO must adjudicate the claims of entitlement to service connection for hepatitis C, arthritis as secondary to service-connected PTSD, kidney disease as secondary to service-connected type II diabetes mellitus, and hypertension as secondary to service-connected PTSD and type II diabetes mellitus, as well as any other claim that the appellant presents for service connection.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.

4.  The AMC/RO should issue a statement of the case addressing entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

5.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to June 29, 2010; must readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to September 4, 2009; and adjudicate the issue of entitlement to a total disability rating based on individual unemployability for the period from July 27, 2009, to June 28, 2010, as appropriate.  The AMC/RO should consider the PTSD claims pursuant to 38 C.F.R. § 3.321.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


